t c memo united_states tax_court terry m schank and paula j schank petitioners v commissioner of internal revenue respondent twin city roofing and sheet metal inc petitioner v commissioner of internal revenue respondent docket nos filed date alvin s brown for petitioners michael j de matos rose e gole and steven r gallo for respondent memorandum findings_of_fact and opinion laro judge the two cases captioned above are consolidated for purposes of trial briefing and opinion petitioners terry m schank paula j schank collectively schanks and twin city roofing and sheet metal inc twin city petitioned the court to redetermine deficiencies respondent determined in their federal_income_tax for the tax_year for the schanks and the fiscal_year for twin city as well as accuracy-related_penalties under sec_6662 a sec_1 follows petitioner terry and paula schank twin city roofing and sheet metal inc deficiency dollar_figure big_number accuracy-related_penalty sec_6662 dollar_figure dollar_figure the schanks use a calendar_year for tax reporting twin city uses a fiscal_year beginning on july and ending on june of the following year for the purposes of this opinion fiscal_year means the period from date to date unless otherwise indicated section references are to the internal_revenue_code code in effect for the tax periods in issue rule references are to the tax_court rules_of_practice and procedure after petitioners made certain concessions in a stipulation of settled issues we decide the following issues whether the burden_of_proof in these cases should be shifted under sec_7491 to respondent we hold it should not whether twin city’s payments totaling dollar_figure incurred on the schanks’ behalf for the construction of their house and a barn payment of personal credit card bills and purchase of a can-am spyder roadster spyder should be characterized as compensation under sec_162 or as a petitioners made the following concessions that twin city underreported its gross_receipts by dollar_figure for the fiscal_year that twin city is not entitled to deduct compensation payments totaling dollar_figure which consisted of payments of dollar_figure dollar_figure dollar_figure and dollar_figure to mr schank mrs schank crystal palser and tara pope respectively because the payments were made in date and therefore were outside the fiscal_year that twin city is not entitled to deduct travel_expenses of dollar_figure for the fiscal_year that the schanks received unreported compensation of dollar_figure for tax_year that twin city’s charitable_contribution_deduction for the fiscal_year is computational and will be determined in accordance with the resolution of these cases and that the schanks’ alternative_minimum_tax is computational and will be determined in accordance with the resolution of these cases in addition petitioners raised the issue of twin city’s eligibility for a domestic_production_activities_deduction in their pretrial memorandum however because petitioners failed to introduce any evidence on this issue and plead it properly in their briefs we deem any such argument to be waived see 121_tc_308 holding that arguments not addressed in brief may be considered abandoned constructive_dividend we hold that the payments should be characterized as a constructive_dividend whether twin city can deduct expenses for the prepayment of a lease where the lease does not begin until after the end of the tax_year in issue and the lease has a useful_life of years we hold it cannot whether the schanks failed to report taxable flow-through income of dollar_figure attributable to a lump-sum prepayment on a lease we hold they did whether twin city can deduct state taxes for the fiscal_year we hold that it can and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for the tax periods in issue on the grounds of substantial understatements of income_tax or in the alternative negligence we hold that they are findings_of_fact some facts have been stipulated the stipulations of fact and the facts drawn from stipulated exhibits are incorporated herein and we find those facts accordingly at trial the parties agreed that an appeal of these cases would lie in the court_of_appeals for the eighth circuit i the schanks the schanks resided in nebraska when they filed their petition the schanks were married and filed a joint form_1040 u s individual_income_tax_return for tax_year the schanks are cash_method taxpayers using the calendar_year for tax reporting both mr and mrs schank graduated from high school but neither attended college the schanks have two daughters tara pope and crystal palser mr schank was a hard worker and devoted most of his time to the family roofing business twin city mrs schank worked full time at a local bank in after a hailstorm in mrs schank and mrs palser occasionally helped mr schank with his business by taking calls and helping to make estimates but they were never officially employed by twin city on date the schanks organized tms p holdings llc tms p under the laws of nebraska tms p was a partnership for federal tax purposes and was a calendar_year and cash_method taxpayer for the tax_year the schanks owned of tms p during the tax_year they used tms p primarily to rent out some properties to twin city ii twin city twin city is a family-owned closely_held_c_corporation formed under the laws of nebraska in twin city is an accrual_method taxpayer twin city provides residential and commercial roofing services as well as pond and agricultural linings in the fiscal_year twin city had big_number shares of common_stock issued and outstanding that were owned by the schanks and their daughters as follows by mr schank and each by mrs schank mrs pope and mrs palser all of the family members sat on twin city’s board_of directors and served as corporate officers however mrs schank and the daughters did not participate in preparing and approving of corporate tax returns or making decisions on compensation of key employees and officers mr schank was employed full time as the president and chief_executive_officer ceo of twin city starting in in that capacity mr schank had final decision-making and supervisory power over all business matters including compensation and tax_return preparation and approval as it often happens in small to medium businesses mr schank had to be a jack of all trades mr schank described himself as a perfectionist and explained that because it was difficult for him to find employees who could live up to his high expectations he ended up performing the work of three to four individuals in date a hailstorm hit nebraska and caused widespread damage to roofs siding windows stucco and paint because of the hailstorm twin city’s business received a lot more orders and income than usual as a result mr schank received wages from twin city in tax_year of dollar_figure consisting of a base salary of dollar_figure and a bonus of dollar_figure mr schank’s total reported compensation_for the tax_year was more than three times his reported salary in prior years this was also the first time twin city paid bonuses twin city never declared a dividend petitioners explained that they decided to keep the cash in the business for bonding purposes to get government contracts instead of taking it out as compensation or dividends the parties stipulated that twin city had sufficient current_earnings_and_profits to declare a dividend to its shareholders in fiscal_year the parties used dollar_figure in their briefs and at trial however the difference between the income reported on form_w-2 wage and tax statement and the dollar_figure bonus is dollar_figure in the prior three years mr schank’s salary at twin city was around dollar_figure in addition twin city paid cash bonuses to mrs schank dollar_figure and mrs pope and mrs palser dollar_figure each in date iii twin city’s payments for the schanks’ personal expenses a construction of the schanks’ personal_residence and the barn the schanks owned a parcel of land schanks’ land in scottsbluff nebraska with the title held by the terry m and paula j schank living_trust the parcel is zoned for residential use in the tax_year twin city paid for materials and labor totaling dollar_figure in connection with the construction of several structures on the schanks’ land including a new personal_residence for the schanks a barn morton building and a structure adjacent to the man made lake charlene claflin a secretary-bookkeeper of twin city recorded all these expenses in the same manner as other twin city business_expenses as cost_of_goods_sold twin city did not include these amounts on form_w-2 for any of the schanks did not pay payroll_taxes and did not record these amounts as compensation_for services on its books twin city’s certified_public_accountant c p a mr miller later included these expenses in the corporate tax_return under cost_of_goods_sold on the basis of information provided to him by twin city there is disagreement among the parties as to what portions of the expenses are allocable to the house and to the barn but we do not need to decide this issue because all of the costs represent personal expenses of the schanks as discussed further in this opinion petitioners admitted that the costs of constructing a personal_residence were erroneously treated as part of the cost_of_goods_sold by twin city and agreed that the benefit received should be taxable to the schanks the morton building housed mr schank’s office which he used for both business and personal purposes in addition the schanks used a part of the building to store their personal vehicles and some twin city vehicles the schanks once used the morton building for a corporate picnic there was no lease or other written_agreement for the title transfer or the use of the morton building between the schanks and twin city b payment of schanks’ credit card bills in the fiscal_year twin city paid and reported on its books as cost_of_goods_sold dollar_figure in personal credit card charges on the schanks’ behalf twin city never recorded these amounts as compensation_for the schanks on its books c purchase of the spyder on date twin city paid dollar_figure for the purchase of the spyder mr schank holds the title to the spyder in his individual capacity he explained we note that this is the date which the parties have stipulated to the date is after the end of the fiscal_year for twin city that this was because twin city’s business insurance would not permit it to insure the spyder mr schank also explained that twin city purchased the spyder for him to travel between twin city’s worksites mr schank owned other motorcycles for his personal_use for the fiscal_year twin city claimed dollar_figure in depreciation for the spyder petitioners however did not produce any records such as travel logs maintenance receipts or other evidence associated with the alleged business use of the spyder twin city did not report the amount_paid for the spyder as compensation to the schanks iv twin city’s rent payments to tms p tms p owned the land on which twin city operated under the terms of the lease agreement between tms p and twin city twin city paid a monthly rent of dollar_figure for_the_use_of the land the agreement was for a term of years from date through june on date twin city and tms p amended the lease agreement to include additional land the amendment was for a term of months commencing on date and continuing through june under the terms of the lease amendment twin city was to pay to tms p a lump-sum prepayment of rent of dollar_figure for the entire lease_term set to begin on date twin city deducted the lump-sum prepayment of rent to tms p on it sec_2011 fiscal_year tax_return however tms p and the schanks--who owned of tms p and to whom the payment should have flowed through-- did not report the prepayment on their respective tax returns v twin city’s bookkeeping practices and preparation of twin city’s federal corporate_income_tax return for the fiscal_year twin city employed ms claflin as a secretary-bookkeeper ms claflin graduated from high school but she did not have any formal training in accounting her predecessor and a longtime employee of twin city taught her how to use twin city’s accounting software as well as how to perform other computer-related tasks such as typing up invoices purchase orders proposals and other business-related documents ms claflin reported directly to mr schank throughout her employment her role in keeping the company books was very limited ms claflin entered into the accounting system the data from the invoices mr schank left on her desk prepared the checks for mr schank’s signature and made sure the bills were paid on time mr schank gave her instructions and provided data for certain entries including compensation and employee bonuses ms claflin understood the difference between personal and business_expenses many of the purchase orders for materials later used for the construction of buildings on the schanks’ land had a note on them reading terry’s house and ms claflin understood that these invoices were related to mr schank’s personal expenses yet she recorded these expenses as twin city’s business_expenses because mr schank never communicated to her that she should treat these expenses differently from other twin city expenses or record them as compensation_for his services the same applied to personal credit card bills at some point after respondent began the audit of twin city’s return ms claflin typed up corporate meeting minutes at the direction of mr schank from his handwritten notes ms claflin understood that the minutes were backdated the corporate minutes were never produced at trial ms claflin did not participate in the preparation of twin city’ sec_2011 fiscal_year corporate tax_return she only helped an associate of an accounting firm hired for that purpose to get the information out of the company’s computer system mr miller a c p a hired by twin city to prepare its corporate tax returns has been working with the company in that capacity since every year mr miller’s firm and twin city signed a new engagement letter the engagement letter for the fiscal_year dated date stated that mr miller’s firm would not perform an independent audit of the data the company submitted for the purposes of tax_return preparation and would not engage in any activities related to detection and prevention of fraud or other irregularities twin city agreed to the terms of the engagement letter to prepare the fiscal_year tax_return for twin city mr miller’s associate traveled to twin city’s office obtained necessary data from the company’s accounting system with the help of ms claflin and prepared a draft tax_return mr miller reviewed the tax_return and discussed it with mr schank mr miller was not aware that mr schank was building a personal_residence or that the construction expenses were included in twin city’s cost_of_goods_sold mr schank never requested mr miller’s guidance on the proper reporting of construction costs and credit card bill payments neither did mr schank ever discuss with mr miller recording these expenses as mr schank’s compensation or potential tax consequences of such reporting on date mr schank signed a tax_return control and routing sheet that acknowledged that he reviewed the corporate tax_return for the fiscal_year and that he believed the information in the return was in agreement with what twin city had provided to mr miller twin city’s tax_return did not report expenses related to the schanks’ house the morton building the spyder and credit card bill payments as compensation to mr schank vi preparation of the schanks’ and tms p’s federal_income_tax returns for tax_year the schanks retained mr mitchell an enrolled irs agent and a co-owner of a local h_r block franchise to prepare their personal federal_income_tax return for the tax_year as well as the federal tax_return for the tms p mr mitchell had helped the schanks prepare their personal tax returns since the end of the 1990s he was not involved in the preparation of twin city’s tax returns typically mr mitchell prepared tax returns for the schanks using the information they provided to him such as forms w-2 forms 1099-misc miscellaneous income and supporting documentation for any itemized_deductions in as in prior years the schanks provided mr mitchell with their forms w-2 and 1099-misc and met with mr mitchell for a total of about two hours to go through the various questions related to personal income_tax return preparation mr mitchell did not provide the schanks with a tax organizer instead he used the proprietary h_r block software that provides questions to ask clients ranging from specific questions related to last-year reporting positions to open-ended questions about the current_year however he did not verify independently information the schanks provided to him in order to prepare their tax_return at the time of the tax_return preparation mr mitchell was aware that the schanks were planning to sell their old residence but he was not aware that they were building a new house the schanks never solicited any_tax advice regarding the treatment of the construction costs of their new residence the schanks did not inform mr mitchell of any issues related to additional compensation in mr mitchell also prepared the tax_return for tms p for the tax_year again he prepared the return using the information provided to him by the schanks they never raised the issue of receiving a lump-sum prepayment for the lease amendment and did not provide mr mitchell with a copy of the amended lease agreement as a result the tms p tax_return for the tax_year did not contain information about the lump-sum prepayment for the lease and this payment was not reflected on the schanks’ individual return either i burden_of_proof opinion petitioners argue that the burden_of_proof in these cases should be shifted pursuant to sec_7491 the commissioner’s determinations in a notice_of_deficiency are generally presumed to be correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determinations are incorrect rule a 290_us_111 pursuant to sec_7491 the burden_of_proof may shift to the commissioner with respect to factual matters if the taxpayer meets certain requirements however a burden shift under sec_7491 could have significance only in the rare event of an evidentiary tie 394_f3d_1030 8th cir aff’g tcmemo_2003_212 as will be shown the evidence was not equally balanced with respect to any of the issues presented so we decline to rule on a potential burden shift under sec_7491 see 131_tc_185 ii twin city’s payment of the schanks’ personal expenses during the tax periods in issue twin city paid the following expenses that respondent argues are personal construction costs of the schanks’ house and the morton building personal credit card bills and the purchase of the spyder respondent argues that these amounts should be treated as a constructive_dividend to the schanks and thus nondeductible to twin city respondent also argues that twin city cannot deduct depreciation for the spyder because it is personal_property of mr schank petitioners disagree both as to the nature of some of the expenses and the tax treatment of all of the items we will first discuss the nature of the expenses in question and then will address their proper tax treatment a nature of expenses paid_by twin city petitioners admit that they mistakenly reported the house construction expenses on twin city’s books as cost_of_goods_sold but petitioners argue that the morton building and the spyder are capital assets owned by twin city petitioners did not argue in brief or at trial that the credit card payments by twin city are business_expenses thus petitioners waived this argument see mendez v commissioner 121_tc_308 respondent’s determination that the credit card bills are personal expenses of the schanks will stand twin city did not try to deduct the cost of the spyder on it sec_2011 fiscal_year tax_return as an expense under sec_162 we also note that because the parties stipulated that twin city bought the spyder on date after the close of it sec_2011 fiscal_year twin city would not be entitled to a depreciation deduction for the spyder on the fiscal_year tax_return anyway at trial and in brief petitioners argued that the morton building is a storage_facility that belongs to twin city and any expenses related to that facility should be treated as business related petitioners claim that they used the facility to store twin city’s vehicles however it appears the schanks also used it to store their personal vehicles mr schank had one of his offices in the morton building and he admitted to using it for both business and personal purposes the title to the land on which the morton building was constructed belongs to the schanks through a living_trust petitioners did not introduce any documents containing an agreement between the schanks and twin city as to the use of the land or the ownership of any structures on that land the only testimony petitioners introduced on the subject of the morton building ownership was that of mr schank mr schank’s testimony did not shed any light on the title to the property or other arrangements with twin city that would allow us to conclude that the building was used for legitimate business purposes thus petitioners failed to meet their burden_of_proof and we conclude that the expenses paid_by twin city to construct the morton building were personal expenses of the schanks next petitioners argue that the spyder is an asset that belongs to twin city and is used for business purposes namely as a means of transportation for mr schank between various twin city worksites respondent argues that because the title to the vehicle is in mr schank’s name alone and petitioners did not introduce any evidence of the business use of the vehicle such as travel logs detailing date mileage and business_purpose for_the_use_of the spyder it must be a personal_expense of the schanks mr schank testified at trial that he holds the title to the spyder only for insurance purposes we find this explanation unpersuasive in the light of the evidence of title and the complete absence of any evidence besides mr schank’s self-serving testimony as to any business-related use of the spyder petitioners failed to meet the burden_of_proof to show that twin city purchased the spyder for business purposes thus respondent prevails on this issue although not at issue here sec_274 provides an example of the substantiation requirements when the business use of an asset is questioned sec_274 precludes taking a deduction for expenses_incurred while traveling by car unless a taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the following five elements the amount date time place and business_purpose of the expense to meet the adequate_records requirement for the expenses enumerated in sec_274 a taxpayer must maintain an account book a diary a log a statement of expense trip sheets or a similar record or documentary_evidence which in combination would be sufficient to establish each element of expenditure or use sec_1 5t c ii a temporary income_tax regs fed reg date to conclude the expenses twin city paid for the construction of the schanks’ house the morton building personal credit card bills and the spyder are not related to twin city’s business but are personal b tax characterization of the expenses paid_by twin city gross_income includes all income from whatever source derived unless otherwise specifically excluded sec_61 the definition of gross_income broadly includes any instance of undeniable accession to wealth clearly realized and over which the taxpayer has complete dominion and control 348_us_426 petitioners concede that the schanks received income in the form of twin city’s paying their personal expenses and should have reported this income on their federal_income_tax return respondent argues that the income the schanks received in the form of distribution of corporate property is a constructive_dividend petitioners in turn argue that the payments should be treated as compensation to mr schank for the prior years_of_service when he was underpaid under both theories the schanks would be required to include the amounts received as ordinary_income for the year however if petitioners prevail twin city may be able to deduct the amounts paid as an ordinary and necessary business_expense for reasonable_compensation under sec_162 sec_162 allows a taxpayer to deduct payments for reasonable_compensation for services when incurred as ordinary or necessary business_expenses during the taxable_year see sec_1_162-7 income_tax regs whether amounts are paid as compensation turns on the factual determination of whether the payor intends at the time that the payment is made to compensate the recipient for the services performed 115_tc_43 aff’d 299_f3d_221 3d cir see also 733_f2d_191 1st cir aff’g 81_tc_505 58_tc_1055 it is now settled law that only if payment is made with the intent to compensate is it deductible as compensation aff’d without published opinion 474_f2d_1345 5th cir 56_tc_1324 describing intent to compensate as a condition_precedent to characterizing a payment as a compensation aff’d without published opinion 496_f2d_876 5th cir the schanks however could potentially benefit from the lower rate on qualified_dividend_income under sec_1 this court has long held that the relevant time for determining the intent is the time when the purported compensation payment is made not when the commissioner later challenges the payment’s characterization see neonatology assocs p a v commissioner t c pincite paula constr co v commissioner t c pincite0 compact equip co v commissioner tcmemo_1999_409 drager v commissioner tcmemo_1987_483 the taxpayer bears the burden_of_proof as to intent to compensate 98_tc_511 the record in these cases does not support petitioners’ assertion that twin city intended the payments for the construction of the schanks’ house the morton building credit card bills and the spyder to be compensation the only evidence petitioners introduced to prove compensatory intent is self-serving testimony of mr schank twin city’s ceo and the majority shareholder that he always intended the payments as compensation_for his services in prior years petitioners did not introduce into evidence any board resolutions which addressed the payment of compensation to mr schank absent such evidence we cannot conclude in these cases that a corporation intended an action not reflected in its corporate documents we do not question mr schank’s business decision to keep the money in the business instead of paying himself a higher salary because of mr schank’s efforts twin city’s business grew substantially--as did mr schank’s compensation however on our review of the record we are convinced that the payments in question were not intended as compensation_for services at the time they were made mr schank tacitly approved running the expenses for his personal_residence the morton building credit card bills and the spyder through the corporate accounts and recording them as cost_of_goods_sold in the accounting software twin city did not report these expenses as compensation either on its books or on its tax_return for the fiscal_year nor did twin city pay payroll_taxes on these amounts the schanks did not report these amounts on their tax_return at all and did not inform their tax preparer that they considered these payments compensation the corporate minutes typed up by ms claflin at the instruction of mr schank after respondent began his audit were not introduced as evidence at trial this distinguishes these cases from mad auto wrecking inc v commissioner tcmemo_1995_153 in mad auto wrecking the taxpayer reported the amounts paid to its owners as compensation at the outset and the commissioner later questioned the reasonableness of that compensation here in contrast it seems that petitioners played the tax audit roulette by trying to hide the expense payments and pay as little tax as possible for this reason alone mad auto wrecking is not followed here there is no doubt mr schank is entitled to benefit from his hard work however there is also no doubt that it was mr schank’s choice to structure the payments in a certain manner he now must face the tax consequences of his choice whether contemplated or not see 417_us_134 under the circumstances we conclude that twin city did not intend to compensate mr schank for his services at the time it paid the expenses in question thus these amounts are not compensation_for prior services and cannot be deducted by twin city under sec_162 in addition twin city is not entitled to a depreciation deduction for the spyder because it is mr schank’s personal_property and petitioners did not introduce any evidence of the business use of the spyder we now consider whether the payment by twin city of the schanks’ personal expenses is a constructive_dividend sec_301 and sec_316 govern the characterization for federal tax purposes of a corporate distribution_of_property to a shareholder if a distributing_corporation has sufficient earnings_and_profits the distribution is a dividend and a shareholder must include it in gross_income sec_301 see also 552_us_421 a constructive_dividend is a payment or economic benefit conferred by a corporation on one of its shareholders 685_f3d_730 8th cir aff’g in part rev’g in part and remanding tcmemo_2011_29 a constructive_dividend may arise through a diversion or conversion of corporate earnings_and_profits or through corporate payments to third parties at the direction of shareholders 277_f2d_879 8th cir aff’g 32_tc_815 whether corporate expenditures constitute a constructive_dividend is a question of fact dkd enters v commissioner f 3d pincite the amount of the constructive_dividend is equal to the fair_market_value of the benefits received 37_tc_650 the parties stipulated that twin city had sufficient earnings_and_profits to declare a dividend to its shareholders because mr schank as twin city’s ceo and majority shareholder had the ultimate control_over the corporate dealings he was able to divert corporate funds to pay his personal expenses moreover he although the parties did not stipulate the exact amount of current and accumulated_earnings_and_profits we note that the current_earnings_and_profits would necessarily increase by the amount of disallowed deductions for the expenses twin city paid on behalf of the schanks see the discussion supra part ii b because distributions which diminish current earnings during the year are to be disregarded in computing the amount of earnings available for dividend distributions see 460_f2d_827 8th cir twin city had sufficient earnings_and_profits to pay a dividend in the amount respondent determined alternatively because the notice_of_deficiency issued to the schanks states that the amounts in question are a dividend and petitioners failed to disprove this determination we could uphold respondent’s determination on this ground approved the payment of those expenses out of the corporate funds these facts fit squarely into the definition of a constructive_dividend in conclusion we sustain respondent’s determination that twin city’s payments for the construction of the schanks’ personal_residence the morton building credit card bills and the spyder are constructive dividends to mr schank iii prepayment of rent to tms p respondent argues that twin city improperly deducted a lump-sum prepayment of rent to tms p on it sec_2011 fiscal_year tax_return because twin city is an accrual_method taxpayer and should have capitalized the prepaid lease expenses petitioners argue that twin city is entitled to deduct the prepayment under the related-party provisions of sec_267 whether a taxpayer is required to capitalize an expense depends on whether the expense is an ordinary and necessary business_expense as defined by sec_162 or a capital_expenditure covered by sec_263 the reason behind the need to distinguish between currently deductible expenses and those that are subject_to capitalization is to match expenses with the revenues of the taxable_period to which they are properly attributable thereby resulting in a more accurate calculation of net_income for tax purposes 503_us_79 the critical consideration in determining whether an expense should be treated as a capital_expenditure is whether the expenditure produces a benefit to a taxpayer that extends substantially beyond the tax_year 270_f3d_1137 7th cir rev’g 113_tc_329 sec_1_263_a_-2 sec_1_461-1 income_tax regs courts have repeatedly held that a prepayment of rent for a lease with a duration over one year is a capital_asset subject_to amortization over the period of the lease 378_f2d_83 9th cir aff’g 45_tc_416 221_f2d_279 8th cir 113_f2d_81 5th cir 51_f2d_469 3d cir aff’g 19_bta_169 in univ props the court_of_appeals for the ninth circuit held that where a lessee of a tract of land entered into a supplemental lease agreement adding new land to the tract covered by the old lease lump-sum prepayments for the additional land were capital expenditures amortizable over the period of the full lease here similar to the parties in univ props twin city and tms p entered into an amended lease for the additional land adjacent to the tract covered by the existing lease the parties signed the lease amendment on date with the lease expiring sometime in june pursuant to the lease amendment at some point in twin city prepaid the full amount of additional rent for the next years dollar_figure this payment together with the payments under the old lease constitutes consideration for the lease and must be capitalized under sec_263 and amortized over the entire lease period additionally twin city received the right to use the land under the amended lease on date after the close of it sec_2011 fiscal_year for accrual_method taxpayers the all_events_test determines when an expense is deductible sec_1_446-1 income_tax regs the all_events_test requires that the liability be clearly established the amount of an expense be reasonably determinable and economic_performance have occurred id economic_performance under a lease occurs ratably over the period the taxpayer is entitled to the use of the property id sec_1_461-4 thus because the economic_performance under the lease did not begin until after the end of the fiscal_year twin city cannot deduct the lease prepayment for that year next we address petitioners’ argument that twin city was entitled to a deduction for it sec_2011 fiscal_year under the provisions of sec_267 petitioners argue that because tms p and the schanks should have included the rent prepayment in income on the day it was made twin city should be allowed a matching deduction for the same tax yeardollar_figure sec_267 provides that a taxpayer must defer deductions for amounts payable to a related_person until the amount is includable in the recipient’s gross_income as a prerequisite to the application of the sec_267 rules a taxpayer must be able to currently deduct an expense under another code section such as sec_162 or sec_212 see sec_267 flush language sec_1_267_a_-1 income_tax regs no deduction shall be allowed a taxpayer for trade_or_business_expenses otherwise deductible under sec_162 for expenses for production_of_income otherwise deductible under sec_212 there is no dispute that twin city and tms p are related parties under sec_267 however because we held that twin city cannot deduct the lump-sum rent prepayment under sec_162 and should instead capitalize it petitioners did not introduce any evidence as to the exact date of the payment when a taxpayer does not offer evidence or testimony as to essential facts at issue while having an opportunity to do so it can weigh against him see 87_tc_74 citing 59_tc_436 we refuse to assume in the absence of any evidence that twin city made the prepayment under the amendment to the lease agreement before the end of it sec_2011 fiscal_year or that the schanks or tms p must have included it in income on a date before date we note that neither the schanks or tms p reported the alleged prepayment on their tax returns for for that reason alone petitioners’ argument under sec_267 fails under sec_263 we do not need to discuss the matching rules application in these cases the sec_267 rules are not intended to and do not allow otherwise impermissible deductions accordingly we sustain respondent’s determination that the rent prepayment under the amended lease is not deductible by twin city for the fiscal_year and should instead be treated as a capital_expenditure amortizable ratably over the full term of the lease iv unreported income to the schanks from the prepayment of rent to tms p the schanks did not challenge in their petition or in brief respondent’s determination in their notice_of_deficiency that they did not report income in the amount of the prepayment of rent to tms p thus we deem this argument abandoned mendes v commissioner t c pincite v twin city’s deduction of state taxes the issue of the state tax deduction arose because of petitioners’ confusion as to what expenses respondent disallowed in twin city’s notice_of_deficiency petitioners argue in their opening brief that they are entitled to deduct dollar_figure in nebraska state income taxes reported on twin city’s federal tax_return for the fiscal_year because respondent never disallowed that deduction in twin instead petitioners’ argument on the applicability of sec_267 matching rules to the rent prepayment implies that the schanks indeed received said prepayment sometime in city’s notice_of_deficiency and did not affirmatively raise this issue as a new_matter during the litigation we need not and do not address that argument further vi sec_6662 penalty sec_6662 imposes a accuracy-related_penalty on the underpayment_of_tax required to be shown on a return any portion of an underpayment which is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax is subject_to the accuracy-related_penalty sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the code or to exercise ordinary and reasonable care in the preparation of an income_tax return sec_6662 sec_1_6662-3 income_tax regs negligence also includes any failure to maintain adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of the rules or regulations id subpara the schanks diverted corporate funds to pay their personal expenses while claiming an improper deduction for those expenses at the corporate level and not reporting additional income on their personal tax_return mr schank a self- described perfectionist entrusted bookkeeping for twin city to a high school graduate with no formal accounting training the twin city bookkeeper entered personal expenses as attributable to cost_of_goods_sold with the tacit approval of her direct supervisor and the company ceo mr schank these facts show that petitioners did not make a reasonable attempt to comply with the provisions of the code or to exercise ordinary and reasonable care in the preparation of their tax returns accordingly we conclude that respondent met his burden of production under sec_7491 and that petitioners were negligent with respect to any underpayment_of_tax for the periods in issue for individuals a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 for corporations an understatement is substantial when it exceeds the lesser_of of the tax required to be shown on the return or dollar_figure million sec_6662 here these amounts are as follows amount of tax_shown_on_the_return dollar_figure big_number amount of tax required to be shown dollar_figure big_number of tax required to be shown dollar_figure big_number petitioner the schanks twin city understatement dollar_figure big_number the understatement amounts here are attributable to the issues covered in this opinion and concessions by petitioners in the stipulation of facts accordingly respondent has met his burden of production under sec_7491 and petitioners’ understatements of income_tax are substantial within the meaning of sec_6662 and b once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the imposition of a penalty is inappropriate because for example the taxpayer acted with reasonable_cause and in good_faith in relying on advice of a competent tax professional sec_6664 469_us_241 neonatology assocs p a v commissioner t c pincite sec_1_6664-4 c income_tax regs to prove that reliance on advice of a tax professional constitutes reasonable_cause the taxpayer must prove by a preponderance_of_the_evidence that he or she meets the following three requirements the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite petitioners agree that they incorrectly reported certain items on their respective tax returns but blame inaccuracies on the errors made by their accountants the record shows however that petitioners failed to provide their tax advisers with the necessary and accurate information to prepare correct_tax returns mr schank never discussed with mr miller the issues of correct reporting of personal expenses on the corporate books or tax returns the schanks also did not discuss any additional compensation or the lump-sum lease prepayment to tms p with their personal tax preparer mr mitchell the terms of engagement for both mr miller and mr mitchell did not imply they would independently verify the statements petitioners provided to them when a taxpayer does not request tax_advice on an issue and fails to provide the facts as to that issue to a tax professional a taxpayer necessarily fails the neonatology test petitioners cannot push the responsibility for allegedly erroneous tax reporting on to their accountants when the errors are solely of their own making thus we sustain respondent’s determination of the penalty under sec_6662 vii conclusion we have considered all of the arguments that petitioners made and to the extent not discussed above conclude that those arguments are irrelevant moot or without merit we have considered respondent’s arguments only to the extent stated herein to reflect the foregoing and concessions by petitioners decisions will be entered under rule
